The decision of the court was announced by—
Lowe, J.
The county of Iowa subscribed $100,000 to the capita stock of the M. & M. R. R. Company, and issued and delivered to said company one hundred bonds of one thousand dollars each, in payment *594thereof. To restrain the negotiation of these bonds, and to compel their redelivery and cancellation by the company, on account of the want of power in the County Judge to issue the same, and because of certain alleged irregularities attending the issuance thereof, this suit was brought, and, on hearing the prayer of the bill, was granted. Sol-lowing the decisions made in the case of Stokes et al. v. The County of Scott; and also the Burlington & Missouri River R. R. Company v. The County of Wapello, 13 Iowa, 388, we affirm the judgment below.
Cook & Drury for the appellants — J. D. Templin for the appellee.
Affirmed.